       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 1 of 43




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ADHAM AMIN HASSOUN,

              Petitioner,                              DECISION AND ORDER

       v.                                              1:19-CV-00370 EAW

 JEFFREY SEARLS, in his official
 capacity as Acting Assistant Field Office
 Director and Administrator of the Buffalo
 Federal Detention Facility,

              Respondent.


                                  INTRODUCTION

      Petitioner Adham Amin Hassoun (“Petitioner”) is a civil immigration detainee

currently housed at the Buffalo Federal Detention Facility (the “BFDF”) in Batavia, New

York, who seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and 8 U.S.C.

§ 1226a(b). Petitioner contends that his current detention is not lawfully authorized by

statute or regulation and that he must be released, with appropriate conditions of

supervision. Respondent Jeffrey Searls (“Respondent”), the Acting Assistant Field Office

Director and Administrator of the BFDF, contends that Petitioner is permissibly detained

pursuant to both 8 U.S.C. § 1226a(a) and 8 C.F.R. § 241.14(d) .

      For the reasons discussed below and in its prior decisions in this matter, the Court

finds that neither 8 U.S.C. § 1226a(a) nor 8 C.F.R. § 241.14(d) lawfully authorizes

Petitioner’s continued detention. Accordingly, the Court grants the Petition and orders


                                             -1-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 2 of 43




Respondent to release Petitioner, subject to the conditions of supervision set forth below.

The Court further denies Respondent’s request that Petitioner’s release be stayed pending

appeal (Dkt. 242); however, the Court temporarily stays Petitioner’s release until 12:00

p.m. on July 2, 2020, to allow Respondent an opportunity to seek emergency relief from

an appellate court if he so chooses.

                                       BACKGROUND

       The Court has issued several prior Decisions and Orders in this matter (see Dkt. 55;

Dkt. 75; Dkt. 138; Dkt. 150; Dkt. 225), familiarity with which is assumed for purposes of

this Decision and Order. For ease of reference, the Court has summarized the salient facts

and procedural history below.

       Petitioner is “a Palestinian who, while born in Lebanon, is not a citizen of Lebanon.”

Hassoun v. Sessions, No. 18-CV-586-FPG, 2019 WL 78984, at *1 (W.D.N.Y. Jan. 2,

2019). Removal proceedings were instituted against him in 2002, after he failed to comply

with the conditions of his student visa, and his final order of removal became

administratively final in 2003. Id. However, before he could be removed, Petitioner was

taken into custody in early 2004 on federal criminal charges, and was ultimately convicted

of “(1) conspiracy to murder, kidnap and maim persons in a foreign country (18 U.S.C.

§ 956(a)(1)); (2) conspiracy to provide material support for terrorism (18 U.S.C. § 371);

and (3) providing material support to terrorists (18 U.S.C. § 2339A(a)).” Id.

       Petitioner was sentenced to 188 months in prison and 20 years supervised release.

See United States v. Jayyousi, 657 F.3d 1085, 1092 (11th Cir. 2011). Petitioner completed

his term of imprisonment in October 2017, and “was again detained by immigration

                                            -2-
         Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 3 of 43




authorities on his original order of removal.” Hassoun, 2019 WL 78984, at *1. However,

to date, United States Immigration and Customs Enforcement (“ICE”) has been

unsuccessful in removing Petitioner from this country, despite ongoing efforts to do so.

Petitioner has remained detained in immigration custody since October 2017. (Dkt. 1 at

¶ 45).

         In May 2018, Petitioner filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, contending that he was being unlawfully held by Respondent. Hassoun,

2019 WL 78984, at *1. On January 2, 2019, the Hon. Frank P. Geraci, Chief United States

District Judge, issued a Decision and Order in which he found that there was no significant

likelihood of Petitioner’s removal from the United States in the reasonably foreseeable

future and concluded that the Government had “exceeded its authority to detain Petitioner

under 8 U.S.C. §§ 1227(a)(1)(C) & 1231(a)(6).” Id. at *8. Judge Geraci ordered that

Petitioner be released on March 1, 2019, “unless the Court orders otherwise,” but further

held that “[t]he Court’s order does not preclude Respondent . . . from continuing to detain

Petitioner on any other permissible basis under applicable statutes and regulations.” Id.

Judge Geraci ordered Respondent to “notify the Court if he determines that Petitioner will

be detained on some other permissible basis.” Id.

         On February 22, 2019, Respondent filed a notice informing Judge Geraci that he

intended to continue to detain Petitioner beyond March 1, 2019, pursuant to 8 C.F.R.

§ 241.14(d). Resp’t’s Notice of Pet’r’s Detention, Hassoun v. Sessions, No. 18-CV-586-

FPG, Dkt. 55 (W.D.N.Y. Feb. 22, 2019). Judge Geraci thereafter entered a Text Order

stating that he had “reviewed the notice and concludes that it complies with the Court’s

                                            -3-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 4 of 43




order. No further notice from Respondent is required, and this case remains closed.”

Hassoun v. Sessions, No. 18-CV-586-FPG, Dkt. 58 (W.D.N.Y. Feb. 26, 2019).

       Petitioner commenced the instant habeas corpus proceeding on March 15, 2019.

(Dkt. 1). He filed an Amended Petition and a memorandum in support thereof on May 14,

2019. (Dkt. 13; Dkt. 14). Respondent filed his opposition to the Amended Petition on June

28, 2019. (Dkt. 17). Petitioner filed a reply on August 9, 2019. (Dkt. 25).

       Also on August 9, 2019, then-Acting Secretary of Homeland Security Kevin K.

McAleenan (“Secretary McAleenan”) certified Petitioner’s continued detention under 8

C.F.R. § 241.14(d). (Dkt. 30-1). Secretary McAleenan further certified Petitioner’s

continued detention as “an alien engaged in terrorist activity and engaged in an activity that

endangers the national security of the United States” under § 1226a. (Dkt. 30-2 at 2).

       At the request of the parties, supplemental briefing was submitted in September and

October of 2019. (See Dkt. 26; Dkt. 28; Dkt. 30; Dkt. 32). Oral argument was held before

the undersigned on November 22, 2019. (Dkt. 53). On December 13, 2019, the Court

entered a Decision and Order finding that Petitioner’s continued detention is not lawfully

authorized by 8 C.F.R. § 241.14(d) and ordering an evidentiary hearing regarding the

lawfulness of Petitioner’s continued detention pursuant to 8 U.S.C. § 1226a. (Dkt. 55).

       After additional briefing by the parties (see Dkt. 60; Dkt. 61; Dkt. 63; Dkt. 67), on

January 24, 2020, the Court issued a Decision and Order regarding the parameters of the

evidentiary hearing. (Dkt. 75). In particular, the Court held that: (1) at the evidentiary

hearing, Respondent would bear the burden of demonstrating by clear and convincing

evidence that the factual predicate for continued detention under 8 U.S.C. § 1226a(a)(6)

                                            -4-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 5 of 43




was met in this case1; (2) Petitioner bore the burden of demonstrating that the identity of

the confidential informants in this case should be revealed; and (3) hearsay evidence would

be admissible at the evidentiary hearing if the party proffering such evidence demonstrated

that it was reliable and that it would be unduly burdensome to submit non-hearsay

evidence. (Id. at 21-22).

       The Court permitted the parties to engage in discovery in advance of the evidentiary

hearing. (See Dkt. 57; Dkt. 58; Dkt. 70). On February 28, 2020, Petitioner filed a motion

to compel and for a protective order (Dkt. 91), and Respondent filed a motion to defer

consideration of any potential assertion of the state secrets privilege (Dkt. 90). The Court

heard oral argument on the parties’ discovery motions on March 16, 2020, and orally

announced certain rulings while reserving decision as to other issues. (Dkt. 113; Dkt. 114).

       On March 31, 2020, Respondent filed a motion to adjourn the evidentiary hearing,

which was then scheduled to commence on April 28, 2020, due to the COVID-19

pandemic.    (Dkt. 120).    Petitioner filed a cross-motion seeking a transfer to home

incarceration and, barring such relief, opposed the motion to adjourn. (Dkt. 122). On April

10, 2020, the Court entered a Decision and Order denying Petitioner’s motion for transfer

to home incarceration and granting Respondent’s request to adjourn the evidentiary

hearing. (Dkt. 150).




1
       In relevant part, § 1226a(a)(6) provides that an alien may continue to be detained
thereunder “only if the release of the alien will threaten the national security of the United
States or the safety of the community or any person.” 8 U.S.C. § 1226a(a)(6).

                                            -5-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 6 of 43




       In consultation with the parties, the Court rescheduled the evidentiary hearing to

commence on June 24, 2020. (Dkt. 158). The Court set a deadline of May 22, 2020, for

filing of witness and exhibit lists and scheduled a final pre-hearing conference for June 12,

2020. (Id.). The Court further ordered the parties to submit pre-hearing legal memoranda

by May 22, 2020, that, among other things, “identif[ied] any hearsay evidence that the

party seeks to present at the evidentiary hearing, setting forth the legal basis for the

proposed admission of the testimony in accordance with the framework identified by the

Court in its Decision and Order entered on January 24, 2020.” (Id.). On May 22, 2020,

Respondent submitted a pre-hearing memorandum containing a request to present hearsay

statements from five individuals at the evidentiary hearing. (Dkt. 169).

       On June 11, 2020, Respondent filed a Notice (Dkt. 207) informing the Court that on

June 5, 2020, the FBI issued a letterhead memorandum (Dkt. 223) (the “June FBI Memo”)

to Acting Secretary of Homeland Security Chad F. Wolf in connection with the periodic

review of Petitioner’s continuing detention required by 8 C.F.R. § 241.14(d) and 8 U.S.C.

§ 1226a. Respondent filed a motion on June 12, 2020, to amend his witness and exhibit

lists based on information found in the June FBI Memo. (Dkt. 209 (sealed version); Dkt.

219 (redacted version)).

       A pre-hearing conference was conducted on June 12, 2020, at which time the Court

resolved a number of issues but reserved decision on others. (Dkt. 218; Dkt. 220). On

June 15, 2020, the Court issued a Text Order identifying its resolution of the issues on

which it had reserved decision. (Dkt. 216). Then, on June 18, 2020, the Court issued a

Decision and Order explaining in detail its reasoning for its various decisions concerning

                                            -6-
          Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 7 of 43




the discovery and pre-hearing issues. (Dkt. 225).2 Among other things, the Court denied

Respondent’s request to present hearsay evidence with respect to three of the five proposed

hearsay witnesses (one of whom Respondent indicated it was not intending to present as a

hearsay witness, but rather as a live witness) and largely denied Respondent’s belated

request to amend his witness and exhibit lists. (Id.).

          During the evening of June 18, 2020, Respondent filed a Notice and Motion to

Cancel the Evidentiary Hearing and Proceed to Final Judgment. (Dkt. 226) (the “Motion

to Cancel”).     In the Motion to Cancel, Respondent—while preserving all his prior

arguments—“advise[d] that [his] remaining evidence is insufficient to meet the standard

set by the Court.” (Id. at 3). On this basis, Respondent asked the Court “to cancel the

evidentiary hearing and to rule on the papers in this case . . . and issue final judgment.”

(Id.).3



2
       In its Decision and Order of June 18, 2020, the Court reserved decision on
Petitioner’s motion for sanctions based on alleged governmental misconduct. (Dkt. 225 at
27; see Dkt. 164). That motion remains outstanding, and the Court intends to order further
briefing and render a decision thereon in due course.
3
       In the Motion to Cancel, Respondent cited to the need, in view of his concession on
the inability to satisfy the burden set by this Court, to “alleviate the need for unnecessary
travel and avoid health risks.” (Dkt. 226 at 4). The record should be clear that the Court
takes seriously the ongoing global COVID-19 pandemic. However, this District employed
a Board-certified infectious disease physician, and based on that doctor’s guidance, the
Court had implemented extensive protocols to minimize any risk associated with the
evidentiary hearing, including limiting the number of individuals in the courtroom, limiting
movement within the courtroom, implementing a universal masking policy, installing a
plexiglass barrier to separate witnesses from attorneys, and allowing witnesses and
attorneys to appear remotely. While no precautions can eliminate the risk entirely,
concerns about COVID-19 did not, under the circumstances, warrant cancellation of
evidentiary hearing. Indeed, a civil jury trial was held earlier this month in this courthouse
                                            -7-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 8 of 43




       Respondent filed a motion to expedite consideration of the Motion to Cancel (Dkt.

227), which the Court granted to the extent of setting a telephone conference to discuss the

matter on June 19, 2020 (Dkt. 228). At that conference, Petitioner’s counsel advised the

Court that Petitioner opposed the Motion to Cancel. (See Dkt. 241). However, in his

written response to the Motion to Cancel filed on June 22, 2020, Petitioner withdrew his

opposition. (Dkt. 232). The Court held a telephone conference on June 22, 2020 (Dkt.

238) and issued a Text Order granting Respondent’s unopposed request to cancel the

evidentiary hearing (Dkt. 237).       At the telephone conference on June 22, 2020,

Respondent’s counsel conceded that, at this time and taking into account the Court’s

evidentiary rulings, not only can Respondent not demonstrate that Petitioner’s release

would threaten national security or the safety of any person or the community by clear and

convincing evidence, he cannot satisfy the lower preponderance of the evidence standard.

(See Dkt. 244 at 9, 18-19).

       The Court orally announced at the telephone conference on June 22, 2020, that it

would be entering a written decision granting the Petition and ordering Petitioner’s release.

(Id. at 21-22). The Court further ordered the parties to submit any agreed-upon conditions

of supervision by June 23, 2020, and set a deadline of June 24, 2020, for Respondent to

file a motion for a stay of Petitioner’s release pending appeal. (Dkt. 236; Dkt. 237).




and the judges in this District are continuing with their constitutional duties while
implementing and utilizing appropriate precautions.

                                            -8-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 9 of 43




       The parties submitted agreed-upon conditions of supervision on June 23, 2020.

(Dkt. 240). Respondent filed his motion for a stay on June 24, 2020. (Dkt. 242). Petitioner

filed his opposition on June 26, 2020 (Dkt. 247; Dkt. 248), and Respondent filed his reply

on June 27, 2020 (Dkt. 250).4

                                      DISCUSSION

I.     Respondent Cannot Lawfully Continue to Detain Petitioner

       In Petitioner’s prior habeas petition, Judge Geraci held that the government had

“exceeded its authority to detain Petitioner under 8 U.S.C. §§ 1227(a)(1)(C) & 1231(a)(6),”

Hassoun, 2019 WL 78984, at *8. Neither party appealed that determination, nor have they

contested that it governs here.5 Accordingly, the question before this Court is whether

there is some other lawful basis to justify Petitioner’s continued detention.

       Respondent has identified two legal authorities that he contends authorize

Petitioner’s ongoing detention: 8 U.S.C. § 1226a(a) and 8 C.F.R. § 241.14(d) . The Court

has already concluded that 8 C.F.R. § 241.14(d) is “a legal nullity that cannot authorize the


4
        Both parties failed to comply with the Court’s page limits for motions, as reflected
in Local Rule of Civil Procedure 7(a)(2)(C), which provides that “[m]emoranda in support
of or in opposition to any motion shall not exceed twenty-five (25) pages in length, and
reply memoranda shall not exceed ten (10) pages in length.” Respondent’s memorandum
in support of his motion to stay is 28 pages, Petitioner’s response is 49 pages, and
Respondent’s reply is 28 pages. While the Court appreciates the weightiness of the issues
at hand and their importance to both parties, compliance with the Court’s Local Rules is
expected. In the future, the Court expects the parties to seek leave prior to filing oversized
briefs.
5
       The government does reserve the right to re-detain Petitioner pursuant to
§ 1231(a)(6) in the event “there again become[s] a significant likelihood of his removal in
the reasonably foreseeable future.” (Dkt. 242-1 at 28 n.3).

                                            -9-
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 10 of 43




ongoing, potentially indefinite detention of Petitioner.” (Dkt. 55 at 25). This ruling is law

of the case and governs the Court’s final disposition of the Petition.

       Turning to 8 U.S.C. § 1226a(a), Petitioner has attacked the constitutionality of this

statute on numerous bases. (See Dkt. 55 at 25-26). While the Court has not reached the

majority of Petitioner’s constitutional claims, it has held that (1) “§ 1226a expressly

provides for habeas corpus review of ‘any action or decision relating to this section

(including judicial review of the merits of a determination made under subsection (a)(3) or

(a)(6))’” (Dkt. 55 at 26-27 (emphasis omitted) (quoting 8 U.S.C. § 1226a(b)(1))), and (2)

due process requires that, in connection with that judicial review, Respondent demonstrate

to the Court by clear and convincing evidence that Petitioner’s release would threaten the

national security of the United States or the safety of the community or any person (see

Dkt. 75 at 6-12).

       Respondent has conceded that at this point in time, and taking into account the

Court’s evidentiary rulings, he cannot demonstrate—by clear and convincing evidence or

even by a preponderance of the evidence—that Petitioner’s release would threaten the

national security of the United States or the safety of the community or any person. (See

Dkt. 244 at 9). Accordingly, the factual predicate for Petitioner’s continued detention

under § 1226a(a)(6) is not satisfied and thus, even assuming § 1226a is constitutional,

Petitioner cannot lawfully be detained thereunder. In light of this holding, the Court

finds—and the parties have confirmed they agree—that it is unnecessary for the Court to

reach Petitioner’s remaining arguments regarding the validity of § 1226a and its

applicability to him. (See id. at 8-10).

                                           - 10 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 11 of 43




       Having concluded that Petitioner’s ongoing detention is not authorized by

regulation or statute, the Court orders Respondent to release Petitioner, under the

conditions of supervision set forth below. See Boumediene v. Bush, 553 U.S. 723, 779

(2008) (“[T]he habeas court must have the power to order the conditional release of an

individual unlawfully detained[.]”).

II.    Conditions of Supervision

       The parties agree that this Court has the authority to set conditions of supervision in

connection with Petitioner’s release. (See Dkt. 232 at 2 n.1; Dkt. 244 at 10); see also

Zadvydas v. Davis, 533 U.S. 678, 700 (2001) (“[T]he alien’s release may and should be

conditioned on any of the various forms of supervised release that are appropriate in the

circumstances, and the alien may no doubt be returned to custody upon a violation of those

conditions.”). The parties have further stipulated to the following conditions of supervision

(with Respondent, of course, reserving his contention that Petitioner should not be released

under any conditions):

       1.    Petitioner shall be subject to home confinement at 12675 NW 13th St,
       Sunrise, FL 33323.6



6
       To protect the privacy of Petitioner’s family members, the Court has redacted from
the publicly filed version of this Decision and Order the address at which Petitioner will
reside and the names of the allowed residents and visitors. See Lown v. Salvation Army,
Inc., No. 04 CIV. 01562 SHS, 2012 WL 4888534, at *2 (S.D.N.Y. Oct. 12, 2012)
(redaction of names, phone numbers, and addresses was appropriate to “vindicate[] the
privacy interest a third-party has in sensitive personal information”). This information “has
no bearing on adjudication in this case and implicates important privacy concerns.” Abbey
v. 3F Therapeutics, Inc., No. 06-CV-409 KMW GWG, 2010 WL 11677681, at *1
(S.D.N.Y. Aug. 3, 2010).

                                           - 11 -
Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 12 of 43




2.    Petitioner shall wear an ankle bracelet monitor equipped with a
monitoring device.

3.    Petitioner shall not leave home confinement without advance
permission.

4.      Petitioner shall report the names of any visitors, except immediate
family members (defined as mother, father, sister, brother, daughter, or son)
in advance of the visit. The following individuals are pre-approved family
members whose visit need not be reported in advance: Mounir Hassoun
(Petitioner’s sister’s ex-spouse); Basem Hassoun (Petitioner’s nephew);
Shazia Khan (Petitioner’s nephew’s wife); and Rayan Hassoun (Petitioner’s
grandnephew). The following individuals are residents at the address of
home confinement, 12675 NW 13th St, Sunrise, FL 33323, and are not
considered visitors for this condition: Bothaina (“Beth”) Hassoun (sister);
Fouad Hassoun (Beth’s son); Hiba Hassoun (Beth’s daughter-in-law); and
Karem Hassoun (Beth’s grandson).

5.     Petitioner shall be permitted to make emergency or urgent medical
visits without prior authorization but must report such visits within seven
days of the visit.

6.     Petitioner shall be permitted to visit a pre-approved place of worship
for pre-approved scheduled events or activities.

7.     Petitioner shall not possess any Internet-capable device without prior
permission, and any such device shall be subject to monitoring. Petitioner
shall be permitted use of one or more such devices approved by the
government.

8.      Petitioner shall not communicate or associate with any known terrorist
or extremist, including but not limited to persons associated with ISIS, al
Qaeda, or any persons or groups known to be hostile to the United States or
who support violence against the United States or its allies or interests or any
civilians.

9.      Petitioner shall not create, possess, access, or otherwise view material
that reflects terrorist or extremist views. This condition excludes any such
material that is presented by a mainstream English-language news outlet in
reporting on current events.

10.    Petitioner shall not make any attempts to radicalize others, including
trying to persuade others (1) to view terrorist or extremist material; (2) to

                                     - 12 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 13 of 43




       swear allegiance to or join terrorist or extremist causes or groups; (3) to
       commit acts of terrorism or violence; or (4) to assist others in committing
       acts of terrorism or violence.

       11.    Petitioner shall comply fully with the U.S. government’s efforts to
       effectuate his removal, including by providing requested information and
       documentation in support of these efforts.

       12.    The parties shall review these conditions every six months.

(Dkt. 240). The Court has reviewed the jointly proposed conditions of supervision and

finds they are appropriate and rationally related to the government’s legitimate interests in

“reducing the number of absconding aliens,” “accounting for and being able to produce

any alien who becomes removable,” and “protecting public safety and national security.”

Yusov v. Shaughnessey, 671 F. Supp. 2d 523, 530 (S.D.N.Y. 2009) (quotations omitted),

aff’d, 396 F. App’x 780 (2d Cir. 2010). The Court accordingly adopts and imposes these

conditions of supervision.

III.   Motion to Stay Release Pending Appeal

       Respondent has asked the Court to stay Petitioner’s release pending appeal. (Dkt.

242). Petitioner opposes this request. (Dkt. 247). For the reasons set forth below, the

Court finds that a stay pending appeal is not warranted. However, the Court will enter a

brief stay until 12:00 p.m. on Thursday, July 2, 2020, to allow Respondent an opportunity

to seek emergency relief from an appellate court.

       A.     Legal Standard

       “There is a presumption of release pending appeal where a petitioner has been

granted habeas relief.” O’Brien v. O’Laughlin, 557 U.S. 1301, 1302 (2009) (Breyer, J., in

Chambers); see Fed. R. App. P. 23(c); Hilton v. Braunskill, 481 U.S. 770, 774 (1987).

                                           - 13 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 14 of 43




“However, this presumption can be overcome if the traditional factors regulating the

issuance of a stay weigh in favor of granting a stay.” O’Brien, 557 U.S. at 1302. The

factors are: (1) whether the moving part has a substantial likelihood of success on the

merits; (2) whether the moving party will suffer irreparable injury if the stay is denied; (3)

whether the issuance of the stay will cause substantial harm to other parties; and (4)

whether the public interest will be served by issuance of a stay. United States v. Philip

Morris Inc., 314 F.3d 612, 617 (D.C. Cir. 2003), abrogated on other grounds by Mohawk

Indus., Inc. v. Carpenter, 558 U.S. 100 (2009); see also Nken v. Holder, 556 U.S. 418,

425-26 (2009) (explaining that under the traditional standard for issuing a stay pending

appeal, “a court considers four factors: (1) whether the stay applicant has made a strong

showing that he is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure

the other parties interested in the proceeding; and (4) where the public interest lies.”

(quotation omitted)). “These factors interrelate on a sliding scale and must be balanced

against each other.” Al Maqaleh v. Gates, 620 F. Supp. 2d 51, 56 (D.D.C. 2009) (quoting

Serono Labs., Inc. v. Shalala, 158 F.3d 1313, 1318 (D.C. Cir. 1998)). In other words:

       To justify the granting of a stay, a movant need not always establish a high
       probability of success on the merits. Probability of success is inversely
       proportional to the degree of irreparable injury evidenced. A stay may be
       granted with either a high probability of success and some injury, or vice
       versa.

Cuomo v. U.S. Nuclear Regulatory Comm’n, 772 F.2d 972, 974 (D.C. Cir. 1985); see also

Mohammed v. Reno, 309 F.3d 95, 101 (2d Cir. 2002) (“The probability of success that must

be demonstrated is inversely proportional to the amount of irreparable injury [the moving

                                            - 14 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 15 of 43




party] will suffer absent the stay. Simply stated, more of one excuses less of the other.”

(quotation omitted)).

       B.     Likelihood of Success on the Merits

       As to the first factor:

       The moving party is not required to show that it is assured of success on
       appeal. Rather, it can satisfy the first factor by raising in its appeal “questions
       going to the merits so serious, substantial, difficult and doubtful, as to make
       them a fair ground for litigation and thus for more deliberative investigation.”

Al-Adahi v. Obama, 672 F. Supp. 2d 81, 83 (D.D.C. 2009) (quoting Wash. Metro. Area

Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 844 (D.C. Cir. 1977)); see also

Hilton, 481 U.S. at 778 (“Where the State establishes that it has a strong likelihood of

success on appeal, or where, failing that, it can nonetheless demonstrate a substantial case

on the merits, continued custody is permissible if the second and fourth factors in the

traditional stay analysis militate against release. Where the State’s showing on the merits

falls below this level, the preference for release should control.” (citations omitted)).

       Here, the Court agrees with Respondent that certain aspects of this case involve

novel and difficult questions of law. (See Dkt. 242-1 at 1). However, when the case as a

whole is examined, it becomes clear that Respondent cannot demonstrate he is likely to

prevail on appeal, or even that there is a substantial case on the merits. Distilled to its core,

Respondent’s position is that he should be able to detain Petitioner indefinitely based on

the executive branch’s say-so, and that decision is insulated from any meaningful review

by the judiciary. The record in this case demonstrates firsthand the danger of adopting

Respondent’s position. Respondent’s position cannot withstand constitutional scrutiny.


                                             - 15 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 16 of 43




              1.     Detention Under 8 C.F.R. § 241.14(d)

       Respondent contends that he is likely to succeed on his contention that Petitioner’s

conditioned detention is authorized by 8 C.F.R. § 241.14(d). In particular, Respondent

contends that (1) “the regulation plainly authorizes Petitioner’s detention,” (2) the

regulation is “well within the scope” of the authority delegated to the Secretary of

Homeland Security by § 1231(a)(6); and (3) the regulation is constitutional. (Dkt 242-1 at

14-22).

       “Courts have described the likelihood of success on appeal as a calculation that

requires disinterested analysis and frank self-criticism by the district court. . . .” Waiters

v. Lee, 168 F. Supp. 3d 447, 452 (E.D.N.Y. 2016) (quotation omitted). In other words,

while the Court has rejected Respondent’s arguments in deciding the Petition in favor of

Petitioner, it must now “review[] the circumstances of the case with all the disinterest [it]

can muster[.]” Id.

       For reasons set forth at length in its Decision and Order of December 13, 2019, and

that it need not repeat here, the Court is of the firm conviction that 8 C.F.R. § 241.14(d) is

incompatible with the Supreme Court’s interpretation of § 1231(a)(6), as set forth in

Zadvydas v. Davis, 533 U.S. 678 (2001), and Clark v. Martinez, 543 U.S. 371 (2005), and

therefore the regulation is not a valid basis for Petitioner’s detention. (See Dkt. 55 at

11-17).7 The Court nonetheless acknowledges that this was an issue of first impression,



7
      Indeed, in Clark the Supreme Court expressly held that it was Congress’ prerogative
to address concerns that “the security of our borders will be compromised if [the
government] must release into the country inadmissible aliens who cannot be removed”
                                            - 16 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 17 of 43




and it cannot discount the possibility that an appellate court could reach a contrary

conclusion. As to this issue regarding whether the regulation—which reads § 1231(a)(6)

as allowing indefinite detention under certain circumstances—is foreclosed by Zadyvdas

and Clark, the Court finds that there are substantial questions going to the merits.

        However, the standard for issuing a stay pending appeal is not whether Respondent

may prevail as to one particular issue, but whether he is ultimately likely to succeed in

having this Court’s judgment overturned. Here, Respondent has not demonstrated that he

can make out even a substantial case on the merits that the regulation is constitutional,

which is fatal to his argument. While Respondent argues that the regulation offers

“sufficient safeguards” against an erroneous deprivation of Petitioner’s liberty (see Dkt.

242-1 at 18-20), there is no dispute that the regulation, as interpreted by Respondent, does

not provide for one of the most fundamental due process protections: a neutral

decisionmaker. In particular, while Respondent states that “[l]egal challenges to the

regulation are reviewed by Article III judges in habeas” (id. at 20), he has also argued that

“the agency’s bottom-line factual conclusion . . . is untouchable” (Dkt. 17-4 at 48-49; see

also Dkt. 250 at 11 (Respondent contends in reply that it is sufficient that “a neutral

decision maker is available for legal challenges”)). Thus, Respondent’s interpretation of

the regulation does not allow for any judicial review of the factual determination that




and noted “[t]hat Congress has the capacity to do so is demonstrated by” the enactment of
§ 1226a. 543 U.S. at 386 & n.8.

                                           - 17 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 18 of 43




Petitioner’s release “presents a significant threat to the national security or a significant

risk of terrorism.” 8 C.F.R. § 241.14(d)(1)(ii).

       “[D]ue process requires a neutral and detached judge in the first instance[.]”

Concrete Pipe & Prod. of Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S.

602, 617-18 (1993) (quotation omitted); see also Zadvydas, 533 U.S. at 692 (“[T]he

Constitution may well preclude granting an administrative body the unreviewable authority

to make determinations implicating fundamental rights.” (quotation omitted)).             In

Boumediene v. Bush, 553 U.S. 723 (2008), which—like the instant matter—involved a

non-citizen petitioner, the Supreme Court explained that “[w]here a person is detained by

executive order, rather than, say, after being tried and convicted in a court, the need for

collateral review is most pressing” and “[t]he habeas court must have sufficient authority

to conduct a meaningful review of both the cause for detention and the Executive’s power

to detain.” Id. at 783 (emphasis added). Accordingly, the Boumediene court found it

“constitutionally required” for a habeas court to have “some authority to assess the

sufficiency of the Government’s evidence against the detainee.” Id. at 786.

       It is against the backdrop of this caselaw that Respondent would have to persuade

an appellate court that the Constitution allows for a procedure whereby the Department of

Homeland Security can detain Petitioner for the rest of his life based on a non-adversarial

proceeding with no judicial oversight of the factual findings. Respondent has cited to no

cases that support this remarkable proposition—to the contrary, the Supreme Court has

“consistently . . . recognized that an individual challenging his detention may not be held

at the will of the Executive without recourse to some proceeding before a neutral tribunal

                                           - 18 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 19 of 43




to determine whether the Executive’s asserted justifications for that detention have basis

in fact and warrant in law.” Hamdi v. Rumsfeld, 542 U.S. 507, 528 (2004) (plurality

opinion) (emphasis added).8

       There is good reason for this well-established principle of due process

jurisprudence. The inadequacy of the procedures set forth in the regulation, wherein the

Department of Homeland Security serves as both prosecutor and judge, are amply

demonstrated by the record in this case. As set forth above, on August 9, 2019, Secretary

McAleenan certified Petitioner’s continued detention under both 8 C.F.R. § 241.14(d) and

§ 1226a. (Dkt. 30-2 at 2). Secretary McAleenan’s certificate was based on a Federal

Bureau of Investigation (“FBI”) letterhead memorandum dated February 21, 2019,

summarizing allegations that various other detainees at the BFDF had made against

Petitioner. (Dkt. 20 at 10-14) (the “February FBI Memo”).




8
        In his reply, Respondent cites to Department of Homeland Security v.
Thuraissigiam, — U.S. —, 2020 WL 3454809 (June 25, 2020), for the proposition that
“the Due Process Clause does not require a neutral decision maker in every context for
every alien.” (Dkt. 250 at 11). Thuraissigiam is wholly inapposite. The petitioner in
Thuraissigiam had not effected an entry into the United States and the majority opinion
concluded that he accordingly was not entitled to any process beyond that provided for by
statute. 2020 WL 3454809, at *18. Thuraissigiam says nothing about the process due to
an individual like Petitioner, who has been present in the United States for more than 30
years and who is seeking not to be allowed into this country in the first instance, but to be
freed from detention within it. See Zadvydas, 533 U.S. at 693 (“[O]nce an alien enters the
country, the legal circumstance changes, for the Due Process Clause applies to all ‘persons’
within the United States, including aliens, whether their presence here is lawful, unlawful,
temporary, or permanent.”); cf. Guzman v. Tippy, 130 F.3d 64, 66 (2d Cir. 1997) (“An
excluded alien’s rights are determined by the procedures established by Congress and not
by the due process protections of the Fifth Amendment.”).

                                           - 19 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 20 of 43




       On their face, the allegations in the February FBI Memo paint a serious and

disturbing picture regarding Petitioner’s alleged dangerousness. For example, the February

FBI Memo states that “three detainees confined with [Petitioner] separately reported . . .

that [Petitioner] was attempting to recruit fellow detainees in support of ISIS,” that

Petitioner is a “self-identified follower of ISIS leader al-Baghdadi,” that Petitioner “was

overheard by a different individual telling a fellow detainee how to make explosives and

plan attacks,” and that Petitioner told a fellow detainee who self-identifies as American

that he “deserves to die with them.” (Id. at 12 (original alterations omitted)). The February

FBI Memo’s most specific and troubling allegations are that Petitioner told a fellow

detainee that he was communicating with a recruiter for ISIS in Trinidad and Tobago, that

he had identified potential targets for attacking American interests in Trinidad and Tobago,

and that he had developed a potential plan to attack a liquid nitrile gas (“LNG”) installation

in Port Everglades, Florida. (Id.).

       These allegations, which Respondent contends constitute sufficient evidence to

warrant Petitioner’s indefinite detention, cannot bear meaningful scrutiny. During the

course of the instant litigation, it was revealed that Shane Ramsundar, a detainee at the

BFDF, was the source for the specific allegations regarding Petitioner’s alleged contacts in

Trinidad and Tobago and development of plans to attack American interests in Port

Everglades and Trinidad and Tobago. (See Dkt. 196-13). However, Petitioner’s counsel

uncovered evidence that wholly undercuts Ramsundar’s credibility—ultimately causing

Respondent to completely abandon his reliance on Ramsundar’s claims. Specifically,

Petitioner’s counsel discovered that Ramsundar’s alien file (“A-file”) contained an eight-

                                            - 20 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 21 of 43




page handwritten document by Ramsundar dated April 2, 2018 (before Ramsundar made

his allegations against Petitioner), in which he describes discussing in the 2000s the same

plot to attack to attack an LNG installation in South Florida that he later attributed to

Petitioner. (See Dkt. 196-12). Petitioner’s counsel further discovered documents in

Ramsundar’s A-file demonstrating that Ramsundar had longstanding knowledge of and

familiarity with the terrorist organizations in Trinidad and Tobago in which he had alleged

Petitioner was involved, including specifically those groups’ actions in South Florida. (See

Dkt. 196-16; Dkt. 196-17; Dkt. 196-18).9 In other words, there is substantial evidence that

Ramsundar—who was convicted of 19 counts of impersonating a federal officer in order

to steal from fellow immigrants (see Dkt. 196-20; Dkt. 196-21) and who was repeatedly

admonished by the FBI in his prior work as a confidential informant (see Dkt. 196-19)—

completely fabricated the allegations against Petitioner.10 Incredibly, this evidence was

contained in the government’s own records (namely, Ramsundar’s A-file), yet it was not

until it was independently obtained by Petitioner’s counsel that the government apparently

performed any meaningful assessment of Ramsundar’s credibility.

       The other allegations of the February FBI Memo fare little better upon inspection.

Many of the remaining claims arise from statements made by former BFDF detainee


9
      Ramsundar was born in Trinidad and claims to have fled in 1994 because of the
danger he and his family faced from terrorists. (See Dkt. 196-16 at 2).
10
       Indeed, as this Court has previously observed, the evidence “was sufficiently
damning that Respondent . . . determined not to call Ramsundar as a witness,
acknowledging that there are ‘concerns about [Ramsundar’s] credibility and ability to
truthfully testify.’” (Dkt. 225 at 24 (quoting Dkt. 180 at 2)).

                                           - 21 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 22 of 43




Ahmed Hamed (“Hamed”). According to a Department of Homeland Security Report of

Investigation dated January 15, 2020, Hamed was interviewed by Homeland Security

Investigations special agents on November 30, 2017, and reported that: (1) on November

7, 2017, he had an argument with Petitioner regarding religion and how the Koran defines

the use of violence; (2) Petitioner told Hamed that it was “good to kill someone not of the

same ideology”; (3) Petitioner identified himself as a follower of ISIS leader al-Baghdadi;

(4) when Hamed self-identified as American, Petitioner stated that Hamed “deserve[d] to

die with them”; and (5) Petitioner stated that he did not care about killing innocent people

because “it only hurt[s] the body not the soul.” (Dkt. 169-4 at 3).

       The Court previously held that Hamed’s statements had sufficient indicia of

reliability to be admissible at the then-anticipated evidentiary hearing, without opining on

their persuasive value. (Dkt. 225 at 34-35). However, the Court also noted that there were

serious questions regarding Hamed’s credibility inasmuch as he had been convicted of a

fraud-related offense. (Id.). Further, Hamed’s account of the argument he had with

Petitioner differs from the account of Ahmed Abdelraouf (“Abdelraouf”), who was also

present during the interaction. Abdelraouf—who was scheduled to give live testimony at

the evidentiary hearing before it was cancelled at Respondent’s request—reported in an

interview on January 28, 2020, that Petitioner did not talk about being a follower of any

religious group or leader and that he “did not know of [Petitioner] making any threats

against any specific person or place.” (Dkt. 169-3 at 4). Accordingly, Hamed’s statements

are at best weak evidence of Petitioner’s dangerousness. Indeed, Respondent has conceded

that these statements, even in combination with the other evidence he intended to present

                                           - 22 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 23 of 43




at the evidentiary hearing, are insufficient to prove even by a preponderance of the evidence

that Petitioner’s release would threaten national security.

       The February FBI Memo is seemingly also based on statements by former BFDF

detainees Mohammed Hirsi (“Hirsi”) and Hector Rivas Merino (“Rivas Merino”). As to

Rivas Merino, as the Court explained in concluding that his hearsay statements were

insufficiently reliable to be admissible in this proceeding, he claimed to have overhead

Petitioner discussing making explosives with another detainee. (Dkt. 225 at 28-29).

However, the record revealed that the overheard conversations were in Arabic, a language

in which Rivas Merino was not fluent; Rivas Merino’s report was uncorroborated; and he

was offered a benefit in exchange for the information. (Id.). Moreover, as Petitioner points

out, less than three weeks after Rivas Merino allegedly reported this information, ICE

released the detainee with whom Petitioner was allegedly speaking, and the FBI apparently

investigated the allegation and closed the file. (Dkt. 248 at 16). This undercuts any

conclusion that the government took the report from Rivas Merino seriously.

       Turning to Hirsi, a Department of Homeland Security “Intelligence Report” from

March 2018 stated that he reported that Petitioner had been trying to “radicalize young

Muslims.” (Dkt. 248-11 at 2). However, in a sworn declaration dated March 27, 2020,

Hirsi made no allegations whatsoever that Petitioner was trying to recruit or radicalize other

inmates at the BFDF, but instead stated only generally that Petitioner had talked about

hating the United States. (Dkt. 248-12 at 3-4).

       The allegations set forth in the February FBI Memo are also flatly contradicted by

an interview conducted with BFDF detainee Mohammad Al Abed (“Al Abed”) on

                                            - 23 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 24 of 43




February 24, 2020. (Dkt. 248-9 at 3-4). Al Abed, who was on Respondent’s witness list

for the evidentiary hearing (see Dkt. 173 at 1), reported that Petitioner “did not claim to

have any connections in other countries,” that Al Abed “did not know of any attempt to

radicalize or recruit other detainees by” Petitioner, and that Petitioner “never discussed any

extremist” group or any terrorist activities (Dkt. 248-9 at 3).

       In sum, the February FBI Memo is an amalgamation of unsworn, uninvestigated,

and now largely discredited statements by jailhouse informants, presented as fact.

Respondent’s position, of which he will have to persuade an appellate court, is that it is

constitutionally permissible to detain Petitioner for the rest of his life on the basis of this

document, without any opportunity for a habeas court (or any other neutral decisionmaker)

to test its claims. This Court cannot find that this argument, which runs counter to well-

established due process jurisprudence, has even a moderate chance of succeeding.

       The Court is also unpersuaded by Respondent’s contention that “Petitioner failed to

take advantage of all the process offered to him” and thus “cannot plausibly complain of a

lack of process.” (Dkt. 242-1 at 20). Respondent has failed to cite any cases in his motion

to support this argument, which the Court has already rejected. (See Dkt. 55 at 20 n.7).

       Respondent also argues that Petitioner cannot prevail on his claim that the regulation

deprives him of due process because he “is already subject to supervision conditions due

to his criminal conviction.” (Dkt. 241-1 at 20). Not only did Respondent fail to make this

argument in his opposition to the Petition, see Greene v. United States, 13 F.3d 577, 586

(2d Cir. 1994) (“[I]t is a well-established general rule that an appellate court will not

consider an issue raised for the first time on appeal.”), he actually took the opposite

                                            - 24 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 25 of 43




position, contending that “Respondent does not consider Petitioner’s term of supervised

release to have commenced” (Dkt. 54 at 2). This was after having asserted in a prior

submission to the Court that Petitioner “is now on a 20-year period of supervised release.”

(Dkt. 30 at 36). Setting aside Respondent’s fluctuating view as to whether Petitioner’s

supervised release term has commenced, he has failed to set forth any meaningful argument

that the mere fact Petitioner is subject to supervision somehow eliminates the need for a

neutral decisionmaker.

       For all these reasons, Respondent has not demonstrated that he is likely to succeed

on appeal with respect to detention under 8 C.F.R. § 241.14(d), nor even that he has a

substantial case on the merits.

              2.     Detention Under 8 U.S.C. § 1226a(a)

       The Court next considers Respondent’s contention that he is likely to succeed on

appeal as to the lawfulness of Petitioner’s continued detention under § 1226a(a).

Respondent claims that the following are likely to be overturned: (1) the Court’s ruling that

an evidentiary hearing was warranted; (2) the Court’s ruling that Respondent bore the

burden of proving by clear and convincing evidence that the factual predicate for detention

was satisfied; and (3) the Court’s pre-hearing evidentiary rulings regarding the admission

of hearsay evidence and denial of Respondent’s late attempt to amend his witness and

exhibit lists. (Dkt. 241-1 at 22-28). As with Respondent’s arguments regarding the

regulation, there are aspects of the Court’s rulings regarding § 1226a that are indisputably

fair ground for litigation.       However, considered as a whole, Respondent has not



                                           - 25 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 26 of 43




demonstrated that he has a substantial chance of convincing an appellate court that § 1226a

lawfully authorizes Petitioner’s ongoing detention.

       With respect to Respondent’s contention that the Court lacked the authority to order

an evidentiary hearing, it is well-established that in a habeas case “where the material facts

are in dispute,” the Court “has the power, constrained only by [its] sound discretion, to

receive evidence bearing upon the applicant’s constitutional claim.” Townsend v. Sain,

372 U.S. 293, 318 (1963), overruled on other grounds, Keeney v. Tamayo-Reyes, 504 U.S.

1 (1992); see also Schriro v. Landrigan, 550 U.S. 465, 468 (2007) (“In cases where an

applicant for federal habeas relief is not barred from obtaining an evidentiary hearing by

28 U.S.C. § 2254(e)(2), the decision to grant such a hearing rests in the discretion of the

district court.”).

       Respondent’s argument to the contrary is that the Court was constrained to defer to

the Department of Homeland Security’s conclusions regarding Petitioner’s dangerousness.

(Dkt. 242-1 at 22-23). This argument ignores the plain language of § 1226a, which

explicitly anticipates “judicial review of the merits of a determination made under

subsection (a)(3) or (a)(6)” in a habeas proceeding. 8 U.S.C. § 1226a(b)(1). Further,

Respondent’s interpretation of § 1226a would, as with his argument regarding the

regulation, allow for indefinite detention based on a non-adversarial, administrative finding

completely insulated from review by a neutral decisionmaker. As discussed in detail

above, due process will not countenance such a result.

       Moreover, as the Court explained in rejecting this argument the first time

Respondent advanced it:

                                            - 26 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 27 of 43




       deferential review of the type urged by Respondent is generally reserved for
       cases where a court is “examining an administrative record developed after
       an adversarial proceeding,” and “[a]ny process in which the Executive’s
       factual assertions go wholly unchallenged or are simply presumed correct
       without any opportunity for the [petitioner] to demonstrate otherwise falls
       constitutionally short.”

(Dkt. 75 at 13 (alterations in original) (quoting Hamdi, 542 U.S. at 537)); cf. Parhat v.

Gates, 532 F.3d 834, 850 (D.C. Cir. 2008) (“We . . . reject the government’s contention

that it can prevail by submitting documents that read as if they were indictments or civil

complaints, and that simply assert as facts the elements required to prove that a detainee

falls within the definition of enemy combatant. To do otherwise would require the courts

to rubber-stamp the government’s charges, in contravention of our understanding that

Congress intended the court to engage in meaningful review of the record.” (quotation

omitted)).

       Further, in his reply, Respondent acknowledges that § 1226a provides “robust

procedures,” including “Article III evidentiary review.” (Dkt. 250 at 14). In other words,

Respondent appears to concede that this is not a standard immigration habeas proceeding,

where the Court’s ability to review the administrative determination is circumscribed.

Respondent has not demonstrated a serious question with respect to his contention that this

Court lacked the authority to order an evidentiary hearing to assist it in its role as factfinder.

       Respondent has further not demonstrated a serious question as to his contention that

the burden of proof should have been allocated to Petitioner in the first instance.

Respondent is, of course, correct that “the traditional rule in habeas corpus proceedings is

that the petitioner must prove, by the preponderance of the evidence, that his detention is


                                              - 27 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 28 of 43




illegal.”   Bolton v. Harris, 395 F.2d 642, 653 (D.C. Cir. 1968) (footnote omitted).

However, in a traditional habeas case, the petitioner has already had the benefit of an

adversarial proceeding, with all the attendant procedural protections. See Skaftouros v.

United States, 667 F.3d 144, 158 (2d Cir. 2011) (explaining that the burden is on the

petitioner in a standard habeas proceeding because the Court must afford a “presumption

of validity” to a criminal judgment). By contrast, in this case, this habeas proceeding is

the first time the government has had to convince anyone other than itself of the propriety

of Petitioner’s detention.

       In the case of non-citizen aliens held as enemy combatants at Guantanamo Bay, the

D.C. Circuit has approved the imposition of a preponderance of the evidence standard on

the government, while leaving open the question of whether a lower standard of proof

might be constitutionally adequate. See Ali v. Trump, 959 F.3d 364, 372 (D.C. Cir. 2020).

However, the D.C. Circuit has not suggested that it would be constitutionally adequate to

put the burden on the petitioner. See, e.g., Al-Bihani v. Obama, 590 F.3d 866, 878 n.4

(D.C. Cir. 2010) (declining to “address whether a some evidence, reasonable suspicion, or

probable cause standard of proof could constitutionally suffice for preventative detention

of non-citizens seized abroad who are suspected of being terrorist threats to the United

States,” but not suggesting that the burden could be placed on the petitioner). Moreover,

in other contexts involving preventative detention based on dangerousness, the Supreme

Court has made it clear that the burden is on the government. See Foucha v. Louisiana,

504 U.S. 71, 86 (1992) (noting that “in civil commitment proceedings the State must

establish the grounds of insanity and dangerousness permitting confinement by clear and

                                          - 28 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 29 of 43




convincing evidence” and rejecting argument that the state could “continue to confine [the

petitioner] . . . solely because he is deemed dangerous, but without assuming the burden of

proving even this ground for confinement”); United States v. Salerno, 481 U.S. 739, 750

(1987) (upholding Bail Reform Act’s provision allowing for pre-trial detention based on

dangerousness against due process challenge in part because “[i]n a full-blown adversary

hearing, the Government must convince a neutral decisionmaker by clear and convincing

evidence that no conditions of release can reasonably assure the safety of the community

or any person”).

       Respondent has cited no cases in which the burden of proof has been placed on a

habeas petitioner who has had no prior opportunity to test the allegations against him, and

the Court does not find that he has a substantial chance of persuading an appellate court

that such a procedure is permissible. Liuksila v. Turner, 351 F. Supp. 3d 166 (D.D.C.

2018), which Respondent cites in his motion papers (see Dkt. 242-1 at 25), is inapposite.

Liuksila involved extradition proceedings, wherein “a magistrate judge conducts a

preliminary hearing to determine whether the government can justify detaining and

extraditing the accused.” 351 F. Supp. 3d at 174. In other words, in the extradition context,

there has been an initial, adversarial proceeding during which the government bore the

burden of proof, and so the traditional habeas rules apply. See Skaftouros, 667 F.3d at 158

(“[C]ollateral review of an international extradition order should begin with the

presumption that both the order and the related custody of the fugitive are lawful.”).

Liuksila says nothing about situations such as the one presented here, where there was no

meaningful pre-habeas review of the legitimacy of the detention determination.

                                           - 29 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 30 of 43




       Notwithstanding the above, the Court does agree with Respondent that there is a

significant legal question regarding the applicable standard of proof that should be placed

on Respondent, and that it is possible an appellate court could find the preponderance

standard sufficient to satisfy due process. In the Court’s view, this is the closest legal

question presented in this litigation. However, the resolution of this legal issue is academic

at this stage because Respondent has conceded that he could not meet even the

preponderance standard.11 In other words, even if Respondent prevails as to the standard

of proof, it would not result in reversal of the Court’s judgment, unless possibly if he were

to also prevail with respect to his challenges to the Court’s evidentiary rulings.12




11
        Respondent’s concession in this regard is reinforced by the decision not to pursue
relief against Petitioner in the form of a violation of a supervised release, which would also
place a preponderance of the evidence burden on the government, as discussed further
below.
12
       To be clear, the Court is not suggesting that Respondent could prove Petitioner’s
dangerousness by a preponderance of the evidence even with consideration of the excluded
evidence. The excluded evidence consisted of the hearsay testimony of three witnesses
(Rivas Merino, Abbas Raza, and Sean Orlando Smith) and the live testimony of one
witness (Vasily Ranchinsky). For the reasons discussed above with respect to Rivas
Merino and in detail in the Court’s Decision and Order dated June 18, 2020, the statements
of Rivas Merino and Abbas Raza have significant reliability issues. (Dkt. 225 at 28-33).
With respect to Sean Orlando Smith and Vasily Ranchinsky, the information from these
individuals was shared with the government in February 2020, Respondent’s counsel was
aware of the information prior to the deadline set for filing witness lists, and yet,
Respondent concluded that the information from these individuals was not relevant at the
time that witness lists were due on May 22, 2020. (Id. at 38-39). This seriously undermines
any argument that somehow these witnesses would have tipped the scales and enabled
Respondent to be able to show Petitioner’s dangerousness even under a preponderance of
the evidence standard.

                                            - 30 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 31 of 43




       The Court does not find that Respondent has a serious chance of convincing an

appellate court that its evidentiary rulings—many of which favored Respondent—so

hamstrung Respondent’s presentation of evidence as to warrant reversal. “Unless justice

requires otherwise, no error in admitting or excluding evidence . . . is ground for granting

a new trial, for setting aside a verdict, or for vacating, modifying, or otherwise disturbing

a judgment or order.” Fed. R. Civ. P. 61; see Banister v. Davis, 140 S. Ct. 1698, 1705

(2020) (“The Federal Rules of Civil Procedure generally govern habeas proceedings.”);

McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (“While in a

narrow sense Rule 61 applies only to the district courts, it is well-settled that the appellate

courts should act in accordance with the salutary policy embodied in Rule 61. Congress

has further reinforced the application of Rule 61 by enacting the harmless error statute, 28

U.S.C. § 2111, which applies directly to appellate courts and which incorporates the same

principle as that found in Rule 61.” (citations omitted)); Phipps v. Raemisch, 795 F. App’x

561, 577 (10th Cir. 2019) (applying Rule 61 harmless error analysis in habeas action), cert.

denied, No. 19-8226, 2020 WL 3038362 (U.S. June 8, 2020); Godbolt v. Russell, 82 F.

App’x 447, 452 (6th Cir. 2003) (same); Henard v. Anderson, 27 F. App’x 693, 696 (7th

Cir. 2001) (same).

       Respondent has made only a cursory argument in support of his contention that an

appellate court will likely reverse based on the Court’s evidentiary rulings. There were

two witnesses who Respondent timely identified as relevant—Rivas Merino and Abbas

Raza—that the Court excluded from consideration largely based on their lack of reliability,

including because one of the witnesses (Rivas Merino) reported information from a

                                            - 31 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 32 of 43




conversation overhead in his non-native language. Respondent argues that in excluding

hearsay statements by these two former BFDF detainees the Court “[did] not account

adequately for the ‘extensive efforts’ the FBI engaged in to locate” the detainees,

particularly in light of the COVID-19 related travel restrictions, and that the Court “did not

soundly account for the high degree to which former detainees were personally familiar

with Petitioner and how their hearsay statements were based on those experiences.” (Dkt.

242-1 at 27). Respondent’s first argument is untethered to the record. The Court faulted

the government, in certain cases, for not having sought to depose detainees before they

were deported, but never so much as hinted that the FBI’s post-deportation efforts to locate

them were inadequate or that it was excluding any statements on this basis. Further, the

Court acknowledged as to each of the hearsay witnesses that they had been detained with

Petitioner at the BFDF but found, for reasons explained in detail in its Decision and Order

of June 18, 2020, that the hearsay was nonetheless insufficiently reliable to be of probative

value in this proceeding. The Court did not, as Respondent argues in reply, “inhibit [itself]

from assessing the relevant facts” to make its ultimate decision in this matter. (Dkt. 250 at

19). Instead, the Court thoroughly assessed the hearsay evidence at issue and concluded

that it was so unreliable on its face as to be of no use to the Court in making its factual

determinations. While Respondent is certainly free to disagree with that assessment, he

has fallen far short of demonstrating that it was not only erroneous but so erroneous as to

constitute harmful error.

       Respondent also references the Court’s denial of his belated request to amend his

witness and exhibit lists (see Dkt. 242-1 at 26-27), but offers no substantive argument as

                                            - 32 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 33 of 43




to the alleged error in these determinations. The Court denied Respondent’s request

because it was made after the Court-ordered deadline and because he offered no plausible

reason for his failure to timely disclose the witnesses and exhibits in question. Indeed, the

Court must emphasize that the reason that Respondent attempted to amend his witness list

at the eleventh hour, even though he was well aware of these witnesses prior to the Court’s

deadlines, is because his case fell apart once it was discovered that his key witness—

Ramsundar—was not credible, based on evidence that Respondent had access to but never

investigated until it was brought to his specific attention by Petitioner’s counsel. Under

the circumstances, the Court has no reason to think an appellate court would disturb this

ruling, which was well within its discretion. See Tapia Macareno v. Sessions, 738 F. App’x

29, 30 (2d Cir. 2018) (“[A] district judge[] has broad discretion to set and enforce filing

deadlines.”).

       For all these reasons, the Court finds that Respondent has not demonstrated a

likelihood of success on the merits or even a substantial case that supports imposition of a

stay pending appeal. The first factor weighs in favor of denial of the motion.

       C.       Irreparable Injury

       The second factor the Court considers on a motion for a stay pending appeal is

whether the moving party will suffer irreparable injury absent such a stay. Respondent

argues that irreparable harm will inure to the government absent a stay, even in light of the

stringent conditions of supervision imposed by the Court, because: (1) Petitioner represents

a threat to national security; (2) Petitioner intends to reside in south Florida, “the very

setting of his prior criminal activity”; and (3) Petitioner’s past conduct renders his

                                           - 33 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 34 of 43




likelihood of reoffending high. (Dkt. 242-1 at 27-29). In his reply, Respondent identifies

another claimed irreparable harm: “interference with Executive authority, expressly

conferred by Congress[.]” (Dkt. 250 at 21-22).

       As discussed above, because Respondent has not demonstrated that he has a

substantial case for appeal, his burden of demonstrating irreparable harm is

correspondingly higher. He has not met it.

       With respect to Petitioner’s alleged dangerousness, the Court has already explained

in detail why the allegations in the February FBI Memo are weak and unpersuasive. Far

from demonstrating that Petitioner is so dangerous that he must be detained, the February

FBI Memo illustrates a more potent danger—the danger of conditioning an individual’s

liberty on unreviewable administrative factfinding. See Boumediene, 553 U.S. at 797

(“Security subsists, too, in fidelity to freedom’s first principles. Chief among these being

freedom from arbitrary and unlawful restraint[.]”).

       The record regarding the underpinnings of the June FBI Memo is less developed, in

significant part due to the government’s own failure to timely disclose the witnesses and

exhibits it relied on in compiling this document. However, what is before the Court shows

that the June FBI Memo suffers from many of the same infirmities as the February FBI

Memo, in that it merely asserts as fact a hodgepodge of allegations by jailhouse informants,

without any independent corroboration. Cf. Zappulla v. New York, 391 F.3d 462, 470 n.3

(2d Cir. 2004) (noting research showing that “jailhouse informants have a significant

incentive to offer testimony against other defendants in order to curry favor with

prosecutors and that the proffered testimony is oftentimes partially or completely

                                           - 34 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 35 of 43




fabricated”). For example, the June FBI Memo again asserts as fact Rivas Merino’s and

Hamed’s accusations, despite the significant reliability issues discussed above. (See Dkt.

223 at 3). The June FBI Memo does not provide a credible basis for concluding that

Petitioner is so dangerous that his release on strict conditions of supervision will cause

irreparable harm.

       Further, in identifying the evidence that he claims supports a finding of

dangerousness, Respondent has mischaracterized the Court’s evidentiary rulings.

Respondent states that the Court “excluded from evidence” statements made by Abdelraouf

regarding Petitioner, but Respondent effectively withdrew the request to present hearsay

testimony of Abdelraouf because he intended to present Abdelraouf as a live witness at the

evidentiary hearing. The Court in fact made significant efforts to accommodate the

government’s efforts to secure Abdelraouf’s live testimony, including allowing Abdelraouf

to testify remotely via video and making the Court’s staff available, on multiple occasions,

to test the video conferencing software. It was ultimately Respondent’s decision to seek

cancellation of the evidentiary hearing, thereby ensuring that Abdelraouf’s testimony

would not become part of the record in this case.

       Similarly, Respondent cites to information that the Court excluded from Sean

Orlando Smith and Vasily Ranchinsky purportedly supporting a conclusion as to

Petitioner’s dangerousness (Dkt. 250 at 24), but in reality, it was Respondent who

effectively excluded consideration of this evidence from the record by failing to identify

this proof as part of his witness or exhibit lists in accordance with the Court’s deadlines.

By Respondent’s own admissions, he did not initially identify these individuals because he

                                           - 35 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 36 of 43




did not believe the information they possessed was relevant—and yet now he claims that

the information they possess is so critical that it shows irreparable harm if Petitioner is

released. This argument does not hold together.

       The government’s conduct with respect to Petitioner also does not support the

conclusion that his release will cause irreparable harm.       The Court notes, as it has

throughout this matter, that if the government truly thought it had credible evidence that

Petitioner was recruiting for ISIS or engaging in the other behavior alleged in the February

and June FBI Memos, it would either bring criminal charges or, at the very least, charge

Petitioner with a violation of his supervised release. The standard of proof in a supervised

released proceeding is only preponderance of the evidence, see United States v.

Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010), the Federal Rules of Evidence do not

apply, see United States v. McKenzie, 505 F. App’x 843, 846 (11th Cir. 2013), and hearsay

evidence may be admitted if it is reliable and the court balances “the defendant’s right to

confront adverse witnesses against the grounds asserted by the government for denying

confrontation,” United States v. Clay, 743 F. App’x 366, 369 (11th Cir. 2018) (quotation

omitted). Further, there is no question about the constitutionality of such proceedings.

That the government has chosen, for unidentified reasons, not to avail itself of this routine

and available vehicle for seeking to detain Petitioner seriously undercuts its claims as to

his dangerousness and the threat purportedly posed thereby.

       The Court also is not persuaded that Petitioner’s criminal convictions show that

there is a risk of irreparable harm. Respondent contends that “Petitioner’s three terrorism-

related criminal convictions have informed—and supported—the government’s decision

                                           - 36 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 37 of 43




making throughout.” (Dkt. 250 at 4).13 The judgment entered in the District Court of the

Southern District of Florida reflects that Petitioner was convicted by a jury of conspiracy

to murder, kidnap and maim persons in a foreign country in violation of 18 U.S.C.

§ 956(a)(1), conspiracy to provide material support for terrorism in violation of 18 U.S.C.

§ 371, and material support to terrorists in violation of 18 U.S.C. § 2339A(a). United States

v. Hassoun, No. 04-60001-CR-COOKE, Dkt. 1335 at 1 (S.D. Fla. Jan. 22, 2008). The

underlying conduct that served as the basis for those convictions ended almost twenty years

ago. See Jayyousi, 657 F.3d at 1091 (noting that charged conduct began in October of




13
        In support of the pending motion, Respondent cites to evidence introduced during
the trial before the district court in Florida about Petitioner’s discussions with co-
conspirators using code words. (Dkt. 250 at 26). The Court notes that Petitioner’s
conviction was affirmed by the Eleventh Circuit Court of Appeals in a 2-1 decision, with
Circuit Judge Barkett concurring in part and dissenting in part, noting: “The old adage that
‘hard facts make bad law’ is clearly evident here.” Jayyousi, 657 F.3d at 1134 (Barkett, J.,
concurring in part and dissenting in part). Among other things, Judge Barkett disagreed
with the majority opinion affirming the admission of the evidence on which Respondent
now relies—testimony from the case agent providing lay witness opinion evidence about
the meaning of various recorded conversations involving Petitioner and alleged co-
conspirators. Id. at 1119-26. Although not dispositive of the pending motion, the Court
does question whether a similar result concerning the admissibility of this evidence would
have been reached in this Circuit or the D.C. Circuit. See United States v. Hampton, 718
F.3d 978, 982 (D.C. Cir. 2013) (district court abused its discretion allowing case agent to
testify as lay witness about his understanding of recorded conversations played for jury);
United States v. Grinage, 390 F.3d 746, 750 (2d Cir. 2004) (case agent’s testimony based
on review of recorded telephone conversations was improper lay opinion testimony under
Rule 701); United States v. Dukagjini, 326 F.3d 45, 55-56 (2d Cir. 2003) (case agent
strayed beyond permissible limits in providing expert witness testimony concerning taped
conversations, acting at times as a summary prosecution witness); see also United States
v. Freeman, 730 F.3d 590, 596 (6th Cir. 2013) (describing split among the circuits on this
issue, with the Second and D.C. Circuit disagreeing with the Eleventh Circuit).

                                           - 37 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 38 of 43




1993 and continued until November 1, 2001); see also Hassoun, No. 04-60001-CR-

COOKE, Dkt. 1335 at 1 (offenses of conviction ended November 1, 2001).

      The sentencing court imposed a below-Guidelines sentence of 188 months

incarceration, with 20 years of supervised release to follow. Hassoun, No. 04-60001-CR-

COOKE, Dkt. 1335 at 1-3. While the government successfully appealed the below-

Guidelines sentence imposed on Defendant’s co-defendant Jose Padilla, it did not pursue

an appeal of Petitioner’s sentence. See Jayyousi, 657 F.3d at 1115-19.

      The sentencing judge’s comments at sentencing reflected a clear view that while

Petitioner’s crimes of conviction were serious, they did not warrant a sentence anywhere

near the recommended Guidelines sentence of 360 months to life. (Dkt. 248-16 at 4). As

the sentencing judge explained:

      The crimes here are very serious, but I think it’s important at this juncture to
      state what this case is not about. No so-called act of terrorism occurred on
      United States soil. These defendants did not seek to damage United States
      infrastructure, shipping interests, power plants or government buildings.
      There was never a plot to harm individuals inside the United States or to kill
      government or political officials. There was never a plot to overthrow the
      United States government.

             The defendants maintain that their acts were not criminal, but [of]
      educational and humanitarian nature to inform the world and the Muslim
      community of the status of Muslims abroad to provide aid for Muslims in
      need. The jury’s verdict reject[ed] these arguments and contentions and
      found that the defendants’ acts were criminal.

              What the defendants sought to do was provide support to people sited
      in various conflicts involving Muslims around Eastern Europe, the Middle
      East and Northern Africa was found to be criminal. The evidence indicated
      the defendants sought to provide financial, personnel and material to
      individuals engaged in armed conflict in these areas. This material support
      is a violation of the statutes that form the basis of this indictment.


                                           - 38 -
      Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 39 of 43




            However, there is no evidence that these defendants personally
       maimed, killed or kidnapped anyone in the United States or elsewhere.

               Also, the government has pointed to no identifiable victims. Despite
       this, this behavior is a crime.

(Dkt. 248-16 at 5-6).

       Mr. Hassoun is a devout Muslim. Prior to the instant offense, Mr. Hassoun
       had never been arrested or convicted of a crime. As a youngster, he lived
       with a Lebanese conflict, and he knew firsthand what happened to a country
       when internal politics turned violent. His employer and fellow employees
       describe him as smart, compassionate and a caring human being. He reached
       out to people in this community here and overseas, often giving of himself
       personally and financially. Many wrote letters of support to the Court. The
       plight of Muslims throughout the world pained and moved him. These strong
       feelings were his motivation to violate the statutes in this case. He knew
       what it was like to live through armed conflict and religious persecution.

              The defendant moved to this country, worked, married and had a
       family. He worked for Marcom Technologies. His employer and fellow
       employees spoke highly of him. He was a valuable employee. He worked
       with many employees of many different religions and ethnicity, and there
       was never any evidence of conflict between Mr. Hassoun and other
       employees based upon religious beliefs.

             The government intercepted most of Mr. Hassoun’s telephones, work,
       home, cell and fax. The interceptions and investigation continued for many,
       many years. He was questioned and never charged with a crime. The
       government knew where Mr. Hassoun was, knew what he was doing and the
       government did nothing.

             This fact does not support the government’s argument that Mr.
       Hassoun poses such a danger to the community that he needs to be
       imprisoned for the rest of his life.

(Id. at 7-8 (emphasis added)).

       It should also be noted that an incarcerative sentence also recognizes that
       these defendants will unlikely engage in new criminal conduct, given their
       age, as they leave the criminal system; that is, as they approach their senior
       years.


                                           - 39 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 40 of 43




(Id. at 14). In other words, among other things, the sentencing judge in this case expressly

found that Petitioner was unlikely to reoffend upon completion of his sentence.

Respondent dismisses the sentencing court’s comments as “simply an alternative

conclusion drawn from the facts.” (Dkt. 250 at 5). However, the sentencing judge’s

conclusions cannot be so cavalierly disregarded. She presided over a trial lasting four

months, Jayyousi, 657 F.3d at 1091, and plainly was intimately familiar with the facts of

the case and Petitioner’s background.

       It is also worth noting that Respondent appears to place great emphasis on his

arguments concerning § 241.14(d) in support of his request for a stay, and yet, the issues

with respect to the regulation were finally determined by this Court in its Decision and

Order entered December 13, 2019. In other words, if the government believed that it was

likely to succeed on appeal with respect to that issue, and that irreparable harm would result

if Petitioner was not continued in detention under the regulation, it could have sought to

pursue an interlocutory appeal some six months ago. Instead, Respondent waited until the

eve of the evidentiary hearing scheduled by this Court to file an emergency motion to

cancel the hearing and seek a stay pending appeal.

       Finally, the Court is not persuaded by Respondent’s argument, newly asserted in his

reply brief, that the government will suffer irreparable harm absent a stay because this

Court has somehow intruded on executive authority.            As this Court has explained

throughout this proceeding, in enacting § 1226a, Congress made the express choice to

provide for habeas review, including review of the merits of the underlying factual

determinations. This is not a case in which the Court is enjoining the government “from

                                            - 40 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 41 of 43




effectuating statutes enacted by representatives of its people.” (Dkt. 250 at 22 (quotation

omitted)). The Court is enforcing § 1226a, which allows the government to detain an

individual if and only if his release would threaten national security or the safety of any

person or the community. Respondent concedes that he cannot prove that factual predicate

is met, even by a preponderance of the evidence. In other words, on the record before the

Court, Respondent cannot even show that it is more likely than not that the necessary

conditions for ongoing detention are met. It is not a usurpation of executive authority for

this Court to require the government to comply with express statutory conditions, even

where issues of national security are concerned. See Boumediene, 553 U.S. at 765-66

(“[T]he writ of habeas corpus is itself an indispensable mechanism for monitoring the

separation of powers,” and “the test for determining the scope of this [remedy] must not be

subject to manipulation by those whose power it is designed to restrain.”).

       D.     Harm to Petitioner and the Public Interest

       The third factor—the harm to Petitioner that will result from a stay—clearly favors

release. “The interest of the habeas petitioner in release pending appeal [is] always

substantial[.]” Hilton, 481 U.S. at 777. Respondent does not contest this point, but argues

that “[a]lthough Petitioner of course has an interest in avoiding any unlawful restraint, here

the public interest outweighs his concerns.” (Dkt. 250 at 25). The Court is not persuaded.

Respondent’s arguments regarding the public interest largely reiterate his arguments

regarding dangerousness, which the Court has already considered.               For example,

Respondent argues that the government cannot assure Petitioner’s compliance with

conditions of supervision and that there is accordingly “a heavy burden on the

                                            - 41 -
       Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 42 of 43




Government . . . [in] its ability to mitigate the danger that Petitioner poses to national

security and public safety.” (Dkt. 242-1 at 31). This argument presupposes that Petitioner

in fact poses a danger to national security and public safety, a showing the government has

been unable to make. Just as Petitioner’s alleged dangerousness did not support the

conclusion that the government would be harmed by his release on strict conditions of

supervision, it also does not support the conclusion that such release is contrary to the

public interest.

       For all these reasons, and considering and weighing all the factors, the Court finds

that a stay pending appeal is not warranted. However, recognizing the high stakes in this

litigation, the Court will issue a brief administrative stay of its order of release.

Specifically, the Court stays its order until 12:00 p.m. on Thursday, July 2, 2020. This will

afford Respondent the opportunity to seek an emergency stay from an appellate court, and

hopefully avoid the logistical difficulties that would result if the machinery of release was

set in motion and Respondent then succeeded in obtaining such a stay.

                                     CONCLUSION

       For the foregoing reasons, the Court grants the Petition (Dkt. 1) and orders

Petitioner’s release, effective July 2, 2020, at 12:00 p.m., and subject to the conditions of

supervision set forth above and agreed upon by the parties. The Court denies Respondent’s

motion for a stay pending appeal. (Dkt. 242). The Court will issue a separate order setting

forth additional briefing deadlines with respect to Petitioner’s outstanding motion for

sanctions. (Dkt. 164).



                                           - 42 -
         Case 1:19-cv-00370-EAW Document 256 Filed 06/29/20 Page 43 of 43




         SO ORDERED.

                                               ________________________________
                                               ELIZABETH A. WOLFORD
                                               United States District Judge
Dated:        June 29, 2020
              Rochester, New York




                                      - 43 -
